Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is responsive to CON as filed on 5/2/2022, which is a continuation of U.S. Pat. App. No: 17/205,540 which is a continuation of U.S. Pat. App. No: 16/679, 843, which is a continuation of U.S. Pat. App. No: 13/838,578 filed 3/15/2013 which is a CIP of 13/731,383 filed 12/31/2012 which is a CIP of 13/547,771 filed 7/12/2012 which claims priority to U.S. Provisional App. No: 61/617,857 filed 3/30/2012.
This action is made Non-Final.

	Claims 21-40 are pending in the case. Claims 1, 28 and 35 are independent claims. Claims 1-20 have been canceled and new claims 21-40 have been added via preliminary amendment filed 5/2/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/2/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
	The drawings filed on 5/2/2022 have been accepted by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 21-26, 28-33, 35, 36 and 38-40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lakes (USPUB 20120173692 A1).

Claim 21:
Lakes discloses A system for data management comprising a link generation server coupled to a database, the link generation server in communication with a user computing device associated with a publisher (0142 and 0179), the link generation server configured to: receive, from a user computing device, a request to visit a product webpage associated with a product through an affiliate link (0094-107: “Publisher A that owns a website that is content based…in order to monetize his traffic, he has affiliate links on his website to an online retailer’s store front that sells products relevant to his website content. When clicked, these affiliate links direct his traffic to a specific item in the pre-specified online store front where purchases are made”); determine location information of the user computing device (0094-107: “traffic is redirected through the proper Affiliate Network (as determined from the user’s geographic location) to the correct store…a process can use logic to determine the geographic location of the user and then translate and encode a URL into a geographically relevant affiliate link which includes the affiliate tracking information and directs the user into the appropriate store front based on location”); analyze the location information to determine a user region of the user computing device; determine whether a uniform resource locator (URL) associated with the product webpage is available in the user region (0094-107: “traffic is redirected through the proper Affiliate Network (as determined from the user’s geographic location) to the correct store…a process can use logic to determine the geographic location of the user and then translate and encode a URL into a geographically relevant affiliate link which includes the affiliate tracking information and directs the user into the appropriate store front based on location”); in response to determining that the URL associated with the product webpage is not available in the user region, determine at least one link that matches the affiliate link, the at least one link located on an affiliate network associated with the user region (0104-105: “The service determines if the specific item mentioned in the original URL can be found and, if so, uses relevant metadata for that item to find a similar item in the geographically correct online store front…If the requested digital good, hard good, service, etc., is available in the user's location the next step is to formulate the original deep link (e.g., landing page URL, search link, item link, category link, etc.) into a link that includes all of the updated information for that user's geographical location (e.g., store front, item number, etc.)”); and generate an interactive user interface for display on the user computing device, the interactive user interface corresponding to the at least one link, wherein the at least3Application No. Not Yet Assigned Attorney Docket No. 00273-0001-18000one link is configured to track metrics associated with one or more users accessing the at least one link (0105-107: “If the requested digital good, hard good, service, etc., is available in the user's location the next step is to formulate the original deep link (e.g., landing page URL, search link, item link, category link, etc.) into a link that includes all of the updated information for that user's geographical location (e.g., store front, item number, etc.) 510. The Publisher's relevant affiliate tracking information is also applied at this step (or Service Provider's if being skimmed) to ensure the sale is affiliated…Information pertaining to the click, including the user's ISO2, referring URL, date stamp, source country and destination country may be persisted (e.g., recorded) per a persist…a user is redirected to a new link that has been appropriately formulated and formatted 512. Once redirected, the user arrives at an appropriate online store front while affiliate tracking information is preserved and applied”).
Claim 22:
Lakes discloses the determining at least one link that matches the affiliate link including: determining at least one matching product link to the product, the at least one matching product link located on the affiliate network associated with the user region (0104-105: “The service determines if the specific item mentioned in the original URL can be found and, if so, uses relevant metadata for that item to find a similar item in the geographically correct online store front…If the requested digital good, hard good, service, etc., is available in the user's location the next step is to formulate the original deep link (e.g., landing page URL, search link, item link, category link, etc.) into a link that includes all of the updated information for that user's geographical location (e.g., store front, item number, etc.)”).

Claim 23:
Lakes discloses determining whether the URL associated with the product webpage is available in the user region including: locating the affiliate network associated with the user region; and determining whether the URL associated with the product webpage exists in the affiliate network associated with the user region (0094-107: “traffic is redirected through the proper Affiliate Network (as determined from the user’s geographic location) to the correct store…a process can use logic to determine the geographic location of the user and then translate and encode a URL into a geographically relevant affiliate link which includes the affiliate tracking information and directs the user into the appropriate store front based on location… The service determines if the specific item mentioned in the original URL can be found and, if so, uses relevant metadata for that item to find a similar item in the geographically correct online store front…If the requested digital good, hard good, service, etc., is available in the user's location the next step is to formulate the original deep link (e.g., landing page URL, search link, item link, category link, etc.) into a link that includes all of the updated information for that user's geographical location (e.g., store front, item number, etc.)”).
Claim 24:
Lakes discloses the link generation server further configured to: in response to determining that the URL associated with the product webpage is available in the user region, generate the interactive user interface for display on the user computing device, the interactive user interface corresponding to the affiliate link (0105-107: “If the requested digital good, hard good, service, etc., is available in the user's location the next step is to formulate the original deep link (e.g., landing page URL, search link, item link, category link, etc.) into a link that includes all of the updated information for that user's geographical location (e.g., store front, item number, etc.) 510. The Publisher's relevant affiliate tracking information is also applied at this step (or Service Provider's if being skimmed) to ensure the sale is affiliated…Information pertaining to the click, including the user's ISO2, referring URL, date stamp, source country and destination country may be persisted (e.g., recorded) per a persist…a user is redirected to a new link that has been appropriately formulated and formatted 512. Once redirected, the user arrives at an appropriate online store front while affiliate tracking information is preserved and applied”).

Claim 25:
Lakes discloses the determining that the URL associated with the product webpage is not available in the user region including determining that the URL associated with the product webpage does not exist on the affiliate network associated with the user region (0099-101: “If the URL is determined to be invalid following the process 600 in FIG. 6, then, per a decision block 503, one or more other actions may occur, as indicated by another action(s) block 504. The block 504 may, for example, take the original URL that was passed in and pass the user on to it or drop the user at the store front. As another example, the user may be dropped at a client defined error page (e.g., as if a decay process hits a maximum allowed level of decay). However, if the link is determined to be valid, per the decision block 503, it will then go through a process to determine the user's International Standards Organization 2 letter geographical country code, or ISO2 for short 505…a check may be performed to determine if the exact same item is available in a store in the geographic location (e.g., correct country store). If so, the process can continue; whereas, if not, a lookup may be performed to get item metadata and then at least some of that metadata used to find a best match in the appropriate country store”).

Claim 26:
Lakes discloses the location information includes an IP address of the user computing device (0171).

Claim 28:
Lakes discloses A computer-implemented method for data management, the method implemented using a link generation server coupled to a database, the link generation server in communication with a user computing device associated with a publisher (0142 and 0179), the method comprising: receiving a request to visit a product webpage associated with a product through an affiliate link (0094-107: “Publisher A that owns a website that is content based…in order to monetize his traffic, he has affiliate links on his website to an online retailer’s store front that sells products relevant to his website content. When clicked, these affiliate links direct his traffic to a specific item in the pre-specified online store front where purchases are made”); determining location information of the user computing device (0094-107: “traffic is redirected through the proper Affiliate Network (as determined from the user’s geographic location) to the correct store…a process can use logic to determine the geographic location of the user and then translate and encode a URL into a geographically relevant affiliate link which includes the affiliate tracking information and directs the user into the appropriate store front based on location”); analyzing the location information to determine a user region of the user computing device; determine whether a uniform resource locator (URL) associated with the product webpage is available in the user region (0094-107: “traffic is redirected through the proper Affiliate Network (as determined from the user’s geographic location) to the correct store…a process can use logic to determine the geographic location of the user and then translate and encode a URL into a geographically relevant affiliate link which includes the affiliate tracking information and directs the user into the appropriate store front based on location”); in response to determining that the URL associated with the product webpage is not available in the user region, determining at least one link that matches the affiliate link, the at least one link located on an affiliate network associated with the user region (0104-105: “The service determines if the specific item mentioned in the original URL can be found and, if so, uses relevant metadata for that item to find a similar item in the geographically correct online store front…If the requested digital good, hard good, service, etc., is available in the user's location the next step is to formulate the original deep link (e.g., landing page URL, search link, item link, category link, etc.) into a link that includes all of the updated information for that user's geographical location (e.g., store front, item number, etc.)”); and generating an interactive user interface for display on the user computing device, the interactive user interface corresponding to the at least one link, wherein the at least3Application No. Not Yet Assigned Attorney Docket No. 00273-0001-18000one link is configured to track metrics associated with one or more users accessing the at least one link (0105-107: “If the requested digital good, hard good, service, etc., is available in the user's location the next step is to formulate the original deep link (e.g., landing page URL, search link, item link, category link, etc.) into a link that includes all of the updated information for that user's geographical location (e.g., store front, item number, etc.) 510. The Publisher's relevant affiliate tracking information is also applied at this step (or Service Provider's if being skimmed) to ensure the sale is affiliated…Information pertaining to the click, including the user's ISO2, referring URL, date stamp, source country and destination country may be persisted (e.g., recorded) per a persist…a user is redirected to a new link that has been appropriately formulated and formatted 512. Once redirected, the user arrives at an appropriate online store front while affiliate tracking information is preserved and applied”).

Claim 29:
Lakes discloses the determining at least one link that matches the affiliate link including: determining at least one matching product link to the product, the at least one matching product link located on the affiliate network associated with the user region (0104-105: “The service determines if the specific item mentioned in the original URL can be found and, if so, uses relevant metadata for that item to find a similar item in the geographically correct online store front…If the requested digital good, hard good, service, etc., is available in the user's location the next step is to formulate the original deep link (e.g., landing page URL, search link, item link, category link, etc.) into a link that includes all of the updated information for that user's geographical location (e.g., store front, item number, etc.)”).

Claim 30:
Lakes discloses determining whether the URL associated with the product webpage is available in the user region including: locating the affiliate network associated with the user region; and determining whether the URL associated with the product webpage exists in the affiliate network associated with the user region (0094-107: “traffic is redirected through the proper Affiliate Network (as determined from the user’s geographic location) to the correct store…a process can use logic to determine the geographic location of the user and then translate and encode a URL into a geographically relevant affiliate link which includes the affiliate tracking information and directs the user into the appropriate store front based on location… The service determines if the specific item mentioned in the original URL can be found and, if so, uses relevant metadata for that item to find a similar item in the geographically correct online store front…If the requested digital good, hard good, service, etc., is available in the user's location the next step is to formulate the original deep link (e.g., landing page URL, search link, item link, category link, etc.) into a link that includes all of the updated information for that user's geographical location (e.g., store front, item number, etc.)”).

Claim 31:
Lakes discloses the link generation server further configured to: in response to determining that the URL associated with the product webpage is available in the user region, generate the interactive user interface for display on the user computing device, the interactive user interface corresponding to the affiliate link (0105-107: “If the requested digital good, hard good, service, etc., is available in the user's location the next step is to formulate the original deep link (e.g., landing page URL, search link, item link, category link, etc.) into a link that includes all of the updated information for that user's geographical location (e.g., store front, item number, etc.) 510. The Publisher's relevant affiliate tracking information is also applied at this step (or Service Provider's if being skimmed) to ensure the sale is affiliated…Information pertaining to the click, including the user's ISO2, referring URL, date stamp, source country and destination country may be persisted (e.g., recorded) per a persist…a user is redirected to a new link that has been appropriately formulated and formatted 512. Once redirected, the user arrives at an appropriate online store front while affiliate tracking information is preserved and applied”).

Claim 32:
Lakes discloses the determining that the URL associated with the product webpage is not available in the user region including determining that the URL associated with the product webpage does not exist on the affiliate network associated with the user region (0099-101: “If the URL is determined to be invalid following the process 600 in FIG. 6, then, per a decision block 503, one or more other actions may occur, as indicated by another action(s) block 504. The block 504 may, for example, take the original URL that was passed in and pass the user on to it or drop the user at the store front. As another example, the user may be dropped at a client defined error page (e.g., as if a decay process hits a maximum allowed level of decay). However, if the link is determined to be valid, per the decision block 503, it will then go through a process to determine the user's International Standards Organization 2 letter geographical country code, or ISO2 for short 505…a check may be performed to determine if the exact same item is available in a store in the geographic location (e.g., correct country store). If so, the process can continue; whereas, if not, a lookup may be performed to get item metadata and then at least some of that metadata used to find a best match in the appropriate country store”).

Claim 33:
Lakes discloses the location information includes an IP address of the user computing device (0171).


Claim 35:
Lakes discloses A non-transitory computer-readable medium storing computer-executable instructions which, when executed by a link generation server coupled to a database, the link generation server in communication with a user computing device associated with a publisher (0142, 0176 and 0179), cause the link generation server to perform operations comprising: receiving a request to visit a product webpage associated with a product through an affiliate link (0094-107: “Publisher A that owns a website that is content based…in order to monetize his traffic, he has affiliate links on his website to an online retailer’s store front that sells products relevant to his website content. When clicked, these affiliate links direct his traffic to a specific item in the pre-specified online store front where purchases are made”); determining location information of the user computing device (0094-107: “traffic is redirected through the proper Affiliate Network (as determined from the user’s geographic location) to the correct store…a process can use logic to determine the geographic location of the user and then translate and encode a URL into a geographically relevant affiliate link which includes the affiliate tracking information and directs the user into the appropriate store front based on location”); analyzing the location information to determine a user region of the user computing device; determine whether a uniform resource locator (URL) associated with the product webpage is available in the user region (0094-107: “traffic is redirected through the proper Affiliate Network (as determined from the user’s geographic location) to the correct store…a process can use logic to determine the geographic location of the user and then translate and encode a URL into a geographically relevant affiliate link which includes the affiliate tracking information and directs the user into the appropriate store front based on location”); in response to determining that the URL associated with the product webpage is not available in the user region, determining at least one link that matches the affiliate link, the at least one link located on an affiliate network associated with the user region (0104-105: “The service determines if the specific item mentioned in the original URL can be found and, if so, uses relevant metadata for that item to find a similar item in the geographically correct online store front…If the requested digital good, hard good, service, etc., is available in the user's location the next step is to formulate the original deep link (e.g., landing page URL, search link, item link, category link, etc.) into a link that includes all of the updated information for that user's geographical location (e.g., store front, item number, etc.)”); and generating an interactive user interface for display on the user computing device, the interactive user interface corresponding to the at least one link, wherein the at least3Application No. Not Yet Assigned Attorney Docket No. 00273-0001-18000one link is configured to track metrics associated with one or more users accessing the at least one link (0105-107: “If the requested digital good, hard good, service, etc., is available in the user's location the next step is to formulate the original deep link (e.g., landing page URL, search link, item link, category link, etc.) into a link that includes all of the updated information for that user's geographical location (e.g., store front, item number, etc.) 510. The Publisher's relevant affiliate tracking information is also applied at this step (or Service Provider's if being skimmed) to ensure the sale is affiliated…Information pertaining to the click, including the user's ISO2, referring URL, date stamp, source country and destination country may be persisted (e.g., recorded) per a persist…a user is redirected to a new link that has been appropriately formulated and formatted 512. Once redirected, the user arrives at an appropriate online store front while affiliate tracking information is preserved and applied”).

Claim 36:
Lakes discloses the location information includes an IP address of the user computing device (0171).


Claim 38:
Lakes discloses the determining at least one link that matches the affiliate link including: determining at least one matching product link to the product, the at least one matching product link located on the affiliate network associated with the user region (0104-105: “The service determines if the specific item mentioned in the original URL can be found and, if so, uses relevant metadata for that item to find a similar item in the geographically correct online store front…If the requested digital good, hard good, service, etc., is available in the user's location the next step is to formulate the original deep link (e.g., landing page URL, search link, item link, category link, etc.) into a link that includes all of the updated information for that user's geographical location (e.g., store front, item number, etc.)”).

Claim 39:
Lakes discloses determining whether the URL associated with the product webpage is available in the user region including: locating the affiliate network associated with the user region; and determining whether the URL associated with the product webpage exists in the affiliate network associated with the user region (0094-107: “traffic is redirected through the proper Affiliate Network (as determined from the user’s geographic location) to the correct store…a process can use logic to determine the geographic location of the user and then translate and encode a URL into a geographically relevant affiliate link which includes the affiliate tracking information and directs the user into the appropriate store front based on location… The service determines if the specific item mentioned in the original URL can be found and, if so, uses relevant metadata for that item to find a similar item in the geographically correct online store front…If the requested digital good, hard good, service, etc., is available in the user's location the next step is to formulate the original deep link (e.g., landing page URL, search link, item link, category link, etc.) into a link that includes all of the updated information for that user's geographical location (e.g., store front, item number, etc.)”).
Claim 40:
Lakes discloses the link generation server further configured to: in response to determining that the URL associated with the product webpage is available in the user region, generate the interactive user interface for display on the user computing device, the interactive user interface corresponding to the affiliate link (0105-107: “If the requested digital good, hard good, service, etc., is available in the user's location the next step is to formulate the original deep link (e.g., landing page URL, search link, item link, category link, etc.) into a link that includes all of the updated information for that user's geographical location (e.g., store front, item number, etc.) 510. The Publisher's relevant affiliate tracking information is also applied at this step (or Service Provider's if being skimmed) to ensure the sale is affiliated…Information pertaining to the click, including the user's ISO2, referring URL, date stamp, source country and destination country may be persisted (e.g., recorded) per a persist…a user is redirected to a new link that has been appropriately formulated and formatted 512. Once redirected, the user arrives at an appropriate online store front while affiliate tracking information is preserved and applied”).







Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27, 34 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lakes in view of Official Notice.

Claims 27, 34 and 37:
Lakes discloses every feature of claim 21, 28 and 35.
Lakes further teaches analyzing the location information to determine the user region of the user computing device…using an IP address of the user computing device (0171).
Though Lakes does not seem to completely teach performing a lookup on a domain name server (DNS) using an IP address, the Examiner maintains that it was well-known at the time of the invention to one of ordinary skill in the art, to determine a user region of a user computing device by performing a lookup on a domain name server (DNS) using an IP address of the user computing device. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lakes and the knowledge of performing lookups on a DNS server using a client device IP address before him or her, to modify Lakes to include the DNS server IP address lookup. The rationale for doing so would have been to obtain the benefit of utilizing various methods to accurately identify the region of the user client device.

Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed in the attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED-IBRAHIM ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on M-Th 8-6 Fri: 7-12/OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H ZUBERI/               Primary Examiner, Art Unit 2177